COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS

                                                       '

                                                       '                 No. 08-14-00308-CV
    IN RE: ROSA SERRANO,
    INDIVIDUALLY,                                      '          AN ORIGINAL PROCEEDING

                                   Relator.            '                   IN MANDAMUS
                                                       '


                                      MEMORANDUM OPINION

        Relator, Rosa Serrano, pro se, has filed a petition for writ of mandamus against the

Honorable Virgil Mulanax requesting that that we order him to judicially foreclose on a

constitutional lien against real property owned by the Real Party in Interest, Pellicano Business

Park, L.L.C.1 We deny mandamus relief.

        To be entitled to mandamus relief, Relator must meet two requirements. In re Prudential

Insurance Company of America, L.L.C., 148 S.W.3d 124, 135 (Tex. 2004); Walker v. Packer,

827 S.W.2d 833, 840 (Tex. 1992). First, she must show that the trial court clearly abused its

discretion. Prudential, 148 S.W.3d at 135. Second, she must demonstrate that there is no

adequate remedy by appeal. In re Prudential, 148 S.W.3d at 135; In re McAllen Medical Center,

1
   The mandamus record reflects that the Honorable Thomas Spieczny, Judge of the County Court at Law No. 7 of
El Paso County, Texas, entered several orders in a case styled In re: Purported Mechanical and Materialman’s Lien
Claim of Lien Against Pellicano Business Park, L.L.C., cause number 2012-DCV06341. The Real Party in Interest
filed a motion to recuse Judge Spieczny. The mandamus record does not affirmatively reflect that Judge Spieczny
has been recused from the underlying case or that Judge Mulanax has been assigned to it.
Inc., 275 S.W.3d 458, 462 (Tex. 2008). Based on the petition and record before us, we conclude

that Relator has failed to establish that she is entitled to mandamus relief. See TEX.R.APP.P.

52.8. Accordingly, the petition is denied.


December 19, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              2